OPINION OF THE COURT
PER CURIAM:
Pursuant to mixed pleas, the appellant was convicted by a military judge sitting as a general court-martial of larceny (eighteen specifications), forgery (twenty specifications), obstruction of justice (two specifications), and solicitation to make a false official statement, in violation of Articles 121, 123, and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 921, 923, and 934 (1988) [hereinafter UCMJ]. He was sentenced to a dishonorable discharge, confinement for seven years, forfeiture of all pay and allowances, and reduction to Private El. The convening authority, in compliance with the terms of a pretrial agreement, approved the sentence but suspended the confinement in excess of seventy-two months for seventy-two months.
The appellant asserts that two of the offenses of which he was convicted are multiplicious. The appellant was charged with the offense of solicitation to make a false official statement by asking another sergeant “to tell our commander and peers the person in the video wasn’t me.” The appellant was also charged with the offense of obstruction of justice by telling the same sergeant “to tell our commander and peers that the person in the video wasn’t me.”
While a technical application of current multiplicity rules might arguably establish these as separate for charging, we believe that under the facts of this case, the two offenses nevertheless are substantially one transaction and therefore represent an unreasonable multiplication of charges. Rule for Courts-Martial 307(c)(4) discussion. We will dismiss the solicitation offense.
We have reviewed the remaining assignment of error and find no merit in it. United States v. Albrecht, 43 M.J. 65 (1995). We have also reviewed the errors personally raised by the appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), and find no merit in them.
The finding of guilty of Specification 3 of Charge III is set aside and that Specification is dismissed. The remaining findings of guilty are affirmed. Reassessing the sentence on the basis of the error noted and the entire record, this court affirms the sentence.